Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to the amendments filed on 03/09/2022. Claims 1-16 are presently pending. Claims 14-16 are newly presented.
Specification, as amended, (New Title), obviates objections raised in the preceding Office Action.
Fig. 6, as amended, obviates objections raised in the preceding Office Action.
Claim 11, as amended, obviates objections raised in the preceding Office Action.
Claim 13, as amended, obviates rejection under 35 USC § 101 raised in the preceding Office Action.
Claims 1-16, as amended/ presented, overcome the prior art of record.



Allowable Subject Matter

Claims 1-16 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 12, and 13 (and their respective dependent claims) are allowed. 

available to the Examiner at this time and within the resources and time limits dictated by the Patent Office, alone or in combination, teach or suggest the unique combination of elements of claims 1, 12, and 13 (and their respective dependent claims), when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421